IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

SAMMIE SINGLETARY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-3799

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed February 13, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Sammie Singletary, pro se, Petitioner.

Barbara Debelius, Assistant General Counsel, Department of Corrections, Tallahassee,
for Respondent.




PER CURIAM.

      DENIED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.